UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6908



WILLIAM L. PATCH; LANDON MORRIS FUNDERBURK,
JR.; DAVID PARKER; MICHAEL AARON LITTLE; GARY
ELLIOTT HOKE; TIMOTHY JAY BLACKWELL; JEFFREY
D. PEACE,

                                           Plaintiffs - Appellants,

          versus


JANET RENO; J. M. VANYUR, Warden,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-958-5-BO)


Submitted:   August 14, 1997              Decided:   August 25, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Patch, Landon Morris Funderburk, Jr., David Parker,
Michael Aaron Little, Gary Elliott Hoke, Timothy Jay Blackwell,
Jeffrey D. Peace, Appellants Pro Se. Eileen Coffey Moore, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Patch
v. Reno, No. CA-96-958-5-BO (E.D.N.C. May 27, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2